Citation Nr: 0819086	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
ankylosing spondylitis with involvement of both sacroiliac 
joints (formerly evaluated as arthritis of the left 
sacroiliac joint).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for sciatica of the left lower extremity as secondary 
to the service-connected ankylosing spondylitis with 
involvement of both sacroiliac joints.  

3.  Entitlement to an initial compensable evaluation from 
March 29, 2001, to October 31, 2004, for sciatica of the 
right lower extremity as secondary to the service-connected 
ankylosing spondylitis with involvement of both sacroiliac 
joints and in excess of 10 percent from November 1, 2004.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent uveitis.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1986 and from June 1988 to September 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision by 
the RO in Philadelphia, Pennsylvania, for the RO in 
Wilmington, Delaware, which awarded an increased 50 percent 
disability evaluation for ankylosing spondylitis with 
involvement of both sacroiliac joints (formerly evaluated as 
arthritis of the left sacroiliac joint) effective August 
2004.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded).  

The veteran has also appealed from a May 2006 rating 
decision, which awarded service connection for sciatica of 
the right and left lower extremities and recurrent uveitis.  

In a February 2006 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for right knee sprain on the basis that the 
veteran failed to submit new and material evidence.  The 
veteran perfected the appeal; however, he subsequently 
withdrew his claim in October 2007.  As such, the matter is 
no longer in appellate status.  

In an August 2006 rating decision, the RO denied entitlement 
to a total compensation rating based on individual 
unemployability (TDIU).  The veteran appealed the denial in 
February 2007 and subsequently withdrew his claim in October 
2007.  Therefore, this matter is also no longer in appellate 
status.  

The claim of entitlement to an initial rating in excess of 10 
percent for recurrent uveitis is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The service-connected ankylosing spondylitis has not been 
productive of unfavorable ankylosis of the entire spine.  

3.  The service-connected sciatica of the left lower 
extremity has not been productive of moderate incomplete 
paralysis of the external popliteal nerve.  

4.  From March 29, 2001, to October 31, 2004, the service-
connected sciatica of the right lower extremity was not 
productive of mild incomplete paralysis of the external 
popliteal nerve.  

5.  From November 1, 2004, the service-connected sciatica of 
the right lower extremity has not been productive of moderate 
incomplete paralysis of the external popliteal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the service-connected ankylosing spondylitis with 
involvement of both sacroiliac joints (formerly evaluated as 
arthritis of the left sacroiliac joint) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5240 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected sciatica of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 8520-8526 
(2007).   

3.  The criteria for an initial compensable evaluation for 
the service-connected sciatica of the right lower extremity 
from March 29, 2001, to October 31, 2004, and in excess of 10 
percent beginning on November 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Codes 8520-8526 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  The VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

With regard to the claims for higher evaluations for the 
service-connected right and left sciatica of the lower 
extremities as secondary to the service-connected ankylosing 
spondylitis with involvement of both sacroiliac joints, these 
appeals arise from the veteran's disagreement with the 
initial evaluations following the award of service connection 
in the May 2006 rating decision.  The Courts have held that, 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board notes the veteran was notified of the evidence 
necessary to establish a disability rating and effective date 
in March 2006.  The aforementioned claims were last 
readjudicated in a March 2007 supplemental statement of the 
case (SSOC).   In response to the March 2007 SSOC, the 
veteran indicated that his claims had been stated completely 
and requested that his claims be expedited without waiting 
the 60 days.  

In October 2004, prior to the decision on the claim for a 
higher evaluation for ankylosing spondylitis with involvement 
of both sacroiliac joints, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

While the October 2004 VCAA letter simply notified the 
veteran to submit evidence that his ankylosing spondylitis 
had increased in severity, the veteran's statements to VA 
examiners contain a description of the effect of the service-
connected ankylosing spondylitis on employability and daily 
life.  These statements indicate awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected ankylosing 
spondylitis on employment and his daily life, the Board does 
not view the disorder at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.  

Finally, the January 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the March 2006 SOC.  The veteran has been made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

The Board notes that additional VA outpatient treatment 
records were associated with the claims folder after the 
March 2006 SOC and March 2007 SSOC were issued.  

In February 2008, the veteran submitted a comprehensive 
waiver of initial RO adjudication of any newly submitted 
evidence not previously submitted or considered in support of 
his pending claims.  As such, a remand for preparation of an 
SSOC is not warranted.  38 C.F.R. § 20.1304(c).  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service VA outpatient treatment 
records and diagnostic studies; and reports of VA 
examination.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  


Ankylosing Spondylitis

The veteran asserts that his service-connected ankylosing 
spondylitis warrants a rating in excess of 50 percent due to 
such symptoms as pain and limited motion.  

Historically, service connection was awarded for arthritis of 
the left sacroiliac joint     in a March 1990 rating 
decision.  The RO assigned a 10 percent rating from September 
1989.  In February 1993, the RO awarded an increased 20 
percent evaluation from October 1992.  In November 2002, the 
RO increased the veteran's disability rating to 40 percent 
effective March 2001.  

The veteran filed the instant increased rating claim in 
August 2004.  In the December 2004 rating decision, the RO 
awarded an increased 50 percent evaluation effective August 
2004.  The RO additionally recharacterized the veteran's 
disability as ankylosing spondylitis with involvement of both 
sacroiliac joints.  The veteran maintains that an even higher 
rating is warranted.  As such, his claim remains in appellate 
status.  See AB, supra.  

On September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  Since the 
veteran filed his claim in August 2004, there is no need to 
determine which version of the law or regulation is more 
favorable to the veteran.  The Board shall apply the rating 
criteria that have been in effect since September 26, 2003.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 
(April 10, 2000).  

The veteran's ankylosing spondylitis is currently rated as 50 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5240.  Under this code section, a 50 percent rating is 
warranted for ankylosing spondylitis when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.  

As an initial matter the Board notes that the veteran 
receives separate ratings for sciatica of the right and left 
lower extremities as secondary to the ankylosing spondylitis.  
Since the veteran is receiving a separate rating for the 
orthopedic manifestations of his back disability (limitation 
of motion) from the neurological symptoms (sciatica of the 
lower extremities) any symptomatology related to those 
disorders cannot be considered in the assignment of the 
rating for ankylosing spondylitis.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

Additionally, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased 
evaluation under the General Rating Formula For Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Radiographic reports taken in October 1998, 
December 2003, and January 2006 reveal the disc spaces were 
well maintained.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
ankylosing spondylitis more closely approximates the criteria 
for the currently assigned 50 percent.  38 C.F.R. § 4.7.  In 
this regard, upon VA examination in November 2004, 
lumbosacral spine motion started at 15 degrees of forward 
flexion and further flexed only 5 degrees to 20 degrees.  He 
was not able to extend at all from the 15 degree start 
position and there was no motion in side bending to the right 
or left; however, the veteran did not reverse his lordosis in 
the 5 degrees of forward bending that he had.  

There was no tenderness or muscle spasms noted about the 
back.  The examiner concluded that since there was almost no 
motion of the lumbosacral spine, it was not likely that there 
could be any further restriction of the lumbosacral spine 
motion.  The main limitation of function was pain and less so 
due to lower extremity weakness.  

While there has been significant restriction of motion in the 
lumbar spine, VA outpatient treatment records dated in 
November 2005 show the veteran only had moderate limitation 
of extension and lateral flexion to the left in the neck.  
There was only mild limitation of the neck in lateral flexion 
to the right.  Flexion of the neck was normal.  There was 
some straightening of the lumbar lordosis when the veteran 
was in erect posture and only mild kyphosis of the thoracic 
spine.  There were similar findings in January 2006, May 
2006, November 2006, and May 2007 with regard to range of 
motion.  

The VA outpatient treatment records dated in June 2007 show 
there were no weakness or paresthesias.  The veteran has 
strength of 5/5 in the upper and lower extremities.  The 
veteran had normal gait.  

An evaluation in excess of 50 percent is not warranted as the 
evidence does not show symptomatology consistent with 
unfavorable ankylosis of the entire spine.  The Board has 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness; 
however, there is no evidence that the pain causes additional 
functional loss on repetitive use not contemplated by the 
currently assigned rating.  Hence, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
increased evaluation.  See also DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 50 
percent disability rating which has been assigned.  See Hart, 
supra.   

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected ankylosing 
spondylitis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In this regard, the Board notes that the veteran's ankylosing 
spondylitis has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  As of the 
November 2004 VA examination, the veteran was still working 
20 hours per week at Lowe's.  

Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


Sciatica of the Bilateral Lower Extremities

The veteran contends that his service-connected sciatica of 
the right and left lower extremities warrant higher initial 
ratings due to such symptoms as radiating pain and weakness.  

Historically, service connection was awarded for sciatica of 
the bilateral lower extremities in a May 2006 rating 
decision.  The RO assigned a 10 percent rating for sciatica 
of the left lower extremity effective November 1, 2004.  The 
RO assigned a noncompensable rating for sciatica of the right 
lower extremity effective March 2001 and a 10 percent 
evaluation effective November 2004.   

As the veteran is appealing the original assignment of the 
aforementioned evaluations following the award of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The veteran's sciatica of the right and left lower 
extremities is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.   In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Under Diagnostic Code 8521, a 10 percent rating is assigned 
for mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a.  Higher ratings are 
assigned as follows: 20 percent for moderate incomplete 
paralysis; 30 percent for severe incomplete paralysis; and 40 
percent for complete paralysis, foot drop and slight droop of 
the first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of the toes 
is lost, abduction of foot is lost, adduction is weakened, 
and anesthesia covers the entire dorsum of the foot and toes.  
Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
higher evaluations for the veteran's sciatica in either the 
right or left lower extremity.  In this regard, in March 
2001, the veteran complained of having sciatica pain only on 
the right periodically.  

Upon VA examination in November 2004, the veteran complained 
of pain down to the posterolateral aspect of the buttocks, 
thigh, and legs to the ankles.  The left was more affected 
than the right with lower extremity radiation.  There was no 
lower extremity sensory disturbance.  Weakness was felt 
diffusely in the lower extremities, more so on the left.  All 
deep tendon reflexes were equal at trace.  There was no 
sensory deficit to touch in either lower extremity.  Muscle 
strength was grossly intact in both lower extremities, 
although there was some weakness of the left knee extensor, 
probably pain related.  The veteran was diagnosed with 
ankylosing spondylitis with involvement of both sacroiliac 
joints, left more than right.  

The VA outpatient treatment records dated in November 2005 
reveal the veteran denied pain in the peripheral joints.  
Physical examination showed no swelling or tenderness.  
Entries dated in January 2006, November 2006, and May 2007 
again showed no swelling or tenderness of the peripheral 
joints.  The veteran had good range of motion of the hips and 
knees.  

Additionally, in May 2007, the veteran denied any recent 
flare-ups of the ankylosing spondylitis.  In June 2007, the 
veteran had no weakness or paresthesias.  Strength was 5/5 
and reflexes were 2+ in the lower extremities bilaterally.  
Cranial nerves II-XI were intact.  The veteran's gait was 
normal.

An evaluation in excess of 10 percent is not warranted for 
sciatica of the left lower extremity as the evidence does not 
show symptomatology consistent with moderate incomplete 
paralysis of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a.  

A compensable evaluation between March 29, 2001, and October 
31, 2004, for sciatica of the right lower extremity is not 
warranted as the evidence does not show symptomatology 
consistent with mild incomplete paralysis of the external 
popliteal nerve.  Id.  Similarly, there was no evidence of 
moderate incomplete paralysis after November 1, 2004, to 
warrant a rating in excess of 10 percent.  Id.  

The Board has also considered rating the service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

There has been no objective medical evidence of: incomplete 
paralysis of the musculocutaneus nerve (diagnostic code 
8522); incomplete paralysis of the anterior tibial nerve 
(diagnostic code 8523); incomplete paralysis of the internal 
popliteal nerve (diagnostic code 8524); incomplete paralysis 
of the posterior tibial nerve (diagnostic code 8525); or 
incomplete paralysis of the anterior crural nerve (diagnostic 
code 8526).  38 C.F.R. § 4.124a.  
 
In light of the above, there is no basis for assignment of 
evaluations, to include "staged" ratings, other than the 
disability ratings which have been assigned.  See Fenderson, 
12 Vet. App. at 126.  

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation.  See Bagwell, 
9 Vet. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.  


ORDER

An increased evaluation in excess of 50 percent for the 
service-connected ankylosing spondylitis with involvement of 
both sacroiliac joints (formerly evaluated as arthritis of 
the left sacroiliac joint) is denied.  

An increased initial evaluation in excess of 10 percent for 
sciatica of the left lower extremity as secondary to the 
service-connected ankylosing spondylitis with involvement of 
both sacroiliac joints is denied.  

An increased initial compensable evaluation from March 29, 
2001, to October 31, 2004, for sciatica of the right lower 
extremity as secondary to the service-connected ankylosing 
spondylitis with involvement of both sacroiliac joints and in 
excess of 10 percent from November 1, 2004, is denied.  


REMAND

The veteran has also filed a claim of entitlement to an 
initial rating in excess of 10 percent for recurrent uveitis.  
A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran has not been afforded a VA examination in 
connection with the claim on appeal.  The Board finds that 
the claims folder does not contain sufficient medical 
evidence to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran's recurrent uveitis is currently rated as 10 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6000, for diseases of the eye.  A remand is necessary to 
ascertain whether there is active pathology of uveitis and 
whether there is impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. 
§ 4.84a.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO/AMC should send the veteran 
notice that meets all due process 
requirements, including those addressed 
by Court decisions.  In the letter, the 
RO/AMC should notify the veteran that, to 
substantiate the claim for a higher 
initial evaluation for the service 
connected recurrent uveitis:  

(a)  The veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life;  

(b)  If the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant;  

(c)  The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d)  The notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule an ophthalmology examination to 
ascertain the current severity of the 
veteran's recurrent uveitis.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  The examiner should 
indicate whether there is active 
pathology of uveitis and whether there is 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity.   In rendering an 
opinion, the examiner should conduct 
examinations of visual acuity and field 
vision.  The examination should include 
all uncorrected and corrected central 
visual acuity for distance and near, with 
record of the refraction.  Snellen's test 
type or its equivalent should be used.  
Fundoscopic and ophthalmological findings 
must be recorded.  The examiner should 
explain in detail the rationale for any 
opinion(s) given.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

4.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examinations, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


